DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/146,543, Vehicle Mounting System, filed on January 12, 2021.
Election/Restrictions
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2022.
Drawings
The drawings are objected to because the lead line reference number "132" in Fig. 1 is not directed to a spherical portion; and the lead line for reference number "135" in Fig. 12B is not directed to any element of the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "152" has been used to designate both a sleeve in Fig. 6 and a cage in Figs. 12A-13B and reference character "150" is used for a locking element in Figs. 2-4B and a fastener in Figs. 12A and 13A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 7, line 25, "132portion" should be changed to --portion 132--; and on page 7, line 33, "132 portion" should be changed to --portion 132--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0368439 to Bernert et al., hereinafter, Bernert.  Bernert discloses a system (100) for mounting an object within a vehicle, the system comprising: a housing (110) having opposed ends; a pair of rotatable objects (130), each rotatable object at least partially received within a respective one of the opposed ends of the housing; a pair of locking elements (150) positioned within the housing, each locking element movable within the housing between a locked position in which the locking element exerts a locking force against a respective rotatable object to resist rotation of the rotatable object relative to the housing, and an unlocked position in which the locking element does not exert the locking force against the respective rotatable object, and the rotatable object is free to rotate relative to the housing; and a handle (180) extending from the housing, the handle being coupled to the pair of locking elements through a rigid linkage (182) positioned at least partially within the housing, the handle pivotable between an extended position in which the handle moves the pair of locking elements via the rigid linkage to the unlocked position and a locked position in which the handle moves the pair of locking elements via the rigid linkage to the locked position; wherein the pair of rotatable objects are a pair of balls, each ball having a mating structure (136) extending therefrom, the respective mating structure of each ball configured to be attached to the vehicle or the object; wherein each of the pair of locking elements comprises a respective sleeve (152) that is configured to slide within a corresponding bore in the housing; wherein each of the pair of locking elements comprises a partially spherical locking surface positioned to press against the respective rotatable object when the locking element is in the locked position; wherein at least one of the partially spherical locking surface and a surface of the rotatable object comprises a compressible elastomeric material (paragraph [0035]); wherein the rigid linkage is configured such that movement of the handle from the extended position toward the locked position increases a force applied to the pair of rotatable objects by the pair of locking elements, and movement of the handle from the locked position toward the extended position decreases a force applied to the pair of rotatable objects by the pair of locking elements; wherein the handle is pivotally connected to the housing at a handle pivot; and wherein the rigid linkage is movable to a self-retaining locked position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernert in view of U.S. Patent Application Publication No. 2008/0061197 to Carnevali.  Bernert discloses the claimed invention except for the limitations of wherein at least one of the pair of rotatable objects comprises a ball fixed to a stem, and a mating structure releasably secured to the stem and wherein at least one of the pair of rotatable objects comprises a ball configured to be secured to a plurality of different mating structures.
Carnevali teaches a system (10) for mounting an object, comprising a housing having opposed ends, a pair of rotatable objects (16 & 18), each rotatable object at least partially received within a respective one of the opposed ends, a locking member (70 & 72), and wherein at least the pair of rotatable objects comprises a ball fixed to a stem (46) configured to be secured to a plurality of different mating structures (43 & 40). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Bernert to have included the mating structures as taught by Carnevali for the purpose of providing a means for connecting the system to a variety of different surfaces.
Allowable Subject Matter
Claims 5, 6, 10, 13-17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2009/0136290 to Persson is directed to a double ball joint device having a housing.  U.S. Patent Application Publication No. 2019/0241129 to Song is directed to a terminal supporter mountable to a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            December 17, 2022